Citation Nr: 0946038	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to 
September 1967 and from February 1991 to September 1991.  He 
also had periods of service in the Reserves.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

It appears that the Veteran's substantive appeal was received 
at the RO more than one year after notice of the rating 
decision on appeal and more than 60 days after issuance of 
the statement of the case.  Because the RO has certified the 
appeal to the Board, the filing of a timely substantive 
appeal is waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

Hypertension was initially manifested in service and has been 
demonstrated after service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

Hypertension is considered a chronic disease.  38 C.F.R. 
§ 3.309(a).  VA will not concede the existence of 
hypertension unless confirmed by readings taken on at least 
three different days.  Hypertension means diastolic readings 
predominantly 90 or more.  Isolated systolic hypertension 
means the systolic blood pressure is predominantly 160 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2009).  

The Veteran contends that he has hypertension which started 
during his active military service.

Service treatment records are negative for any evidence of 
hypertension during the Veteran's first period of active 
duty, except that it was noted on discharge examination in 
September 1967, that there had been an elevated blood 
pressure reading on a visit to sick call in 1966.  A recheck 
had reportedly been normal and there were no sequelae.  On 
the separation examination, blood pressure was recorded as 
132/80, and there was no indication of hypertension.  

The record does not contain a report of the examination, if 
any, conducted for the Veteran's entrance into his second 
period of active service in January 1991.  Service treatment 
records from the second period of service show that he had 
elevated blood pressure readings of 176/118, 156/110, 156/96 
and 160/90 in February 1991.  In March 1991, he had an 
elevated reading of 170/102.  In April 1991, he had an 
elevated reading of 146/96, and in May 1991, the Veteran had 
an elevated blood pressure reading of 134/90.  

Service treatment records also show that in March 1991, the 
Veteran was noted to have a history of hypertension, for 
which he was taking Maxzide and Capoten, and in April 1991, 
he was referred to Internal Medicine prior to right shoulder 
surgery, due to his "past/current history of hypertension."  

Post-service private medical records show that in May 1992 
the Veteran had a blood pressure reading of 140/96.  Later 
that month his blood pressure was 128/98.  The next reported 
measurement was in September 1992, when his blood pressure 
was 130/90.  

Subsequent treatment records show diastolic readings 
predominantly below 90 and systolic readings all below 160.  
The Veteran was, however, regularly assessed or diagnosed as 
having hypertension, and it is unclear from the record 
whether the reduced blood pressure readings took place with 
the use of medication.  Hypertension was diagnosed in June 
2002, December 2002 and January 2003.  

Because hypertension was not identified on the examination 
when he was accepted for his second period of active service, 
he is presumed to have been in sound condition.  To rebut 
that presumption clear and unmistakable evidence would be 
required to show that hypertension pre-existed and was not 
aggravated in this period of service.  38 U.S.C.A. § 1111 
(West 2002).  The record does not contain any pre-service 
findings of hypertension and the Veteran has not reported any 
treatment or symptoms prior to service.  Accordingly, the 
presumption of soundness is not rebutted.

The record does show predominantly elevated blood pressure 
readings during the second period of service beginning in 
February 1991, and he was diagnosed as having hypertension.

The post-service record shows that diastolic readings were 
identified on three different occasions in 1992.  Because 
hypertension was identified in service and at after, that 
condition is service connected under 38 C.F.R. § 3.303(b).  
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Service 
connection for hypertension is, therefore, granted.


ORDER

Service connection for hypertension is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he had problems with sleep and 
snoring in service and that this represented the beginning of 
his currently demonstrated obstructive sleep apnea.

Service treatment records for the Veteran's first and second 
periods of service are negative for any evidence of 
treatment, complaints or diagnosis of obstructive sleep apnea 
and on discharge examination in 1967, there was no indication 
of obstructive sleep apnea.  There is also no indication of 
obstructive sleep apnea on the Veteran's Medical Board Report 
in September 1991.

The post-service medical evidence of record, which is limited 
to a sleep disorders evaluation conducted in June 2002 and 
the report of a June 2002 diagnostic polysomnogram, shows 
that the Veteran reported that he had been snoring all of his 
life, as well as daytime sleepiness and apneas.  He was 
diagnosed with obstructive sleep apnea.  

The Board finds that based on the Veteran's reports of 
symptoms of snoring prior to and during service, an 
examination and opinion is needed to determine whether the 
Veteran's current obstructive sleep apnea is related to 
symptoms that had their onset in service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Veteran contends that he is entitled to service 
connection for his currently demonstrated skin disorder of 
the feet because, although treated prior to service, it was 
aggravated in service.

Service treatment records are negative for any evidence of a 
foot disorder or skin disorder of the feet, to include 
athlete's foot during the Veteran's first period of active 
service.  Private treatment records from Dr. A.W. show that 
the Veteran was prescribed Lotromen in February 1990, prior 
to the beginning of his second period of active duty.  
Service treatment records for the Veteran's second period of 
active duty show that the Veteran was treated for skin rashes 
of the back, arms and neck.  However, these records are also 
negative for any evidence of treatment for or a diagnosis of 
a foot disorder, or skin disorder of the feet, to include 
athlete's foot.  

The post-service medical evidence of record, which includes 
treatment records from Dr. A.W. show that in November 1991, 
the Veteran complained of athlete's feet and was treated for 
severe Intertrigo of all interspaces of the bilateral feet, 
and weeping cellulitis of the feet.  In September 2002, he 
was treated for tinea pedis, and in October 2003, he was 
being treated for chronic tinea pedis with Intertrigo.  
During his October 2003 treatment, the Veteran indicated that 
he believed his foot condition was due to his active service.  
Dr. A.W. responded that he would need to see documentation of 
treatment in service to confirm the Veteran's reports, but he 
did note that he had been treating the Veteran since the 
early 1990's for maceration of the interspaces and tinea type 
pedis of a chronic nature.  Records of this treatment are not 
current associated with the Veteran's claims folder.  As it 
appears that there may be available service medical records 
that are not presently associated with the claims folder, a 
remand is required.  See 38 C.F.R. § 3.159(c)(2).  

An examination and opinion is needed to determine whether the 
Veteran's currently diagnosed skin disabilities of the feet 
were incurred or aggravated during his active military duty.  
38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he has a bilateral hearing loss 
disability related to noise exposure on the flight line 
during active military service.  

The medical evidence of record shows that the Veteran does 
have a current diagnosis of bilateral hearing loss.  
Treatment records from G.B., MD show that during an April 
2004 audiogram, pure tone thresholds for the right ear were 
25 decibels at 2000 and 3000 hertz, but the Veteran was shown 
to have a 30 decibel loss at 500, 1000 and 4000 hertz.  Pure 
tone thresholds for the left ear were 25 decibels at 500 and 
2000 hertz, but there was a 30 decibel loss at 1000 hertz and 
a 35 decibel loss at 3000 and 4000 hertz.  The Veteran also 
reported symptoms of tinnitus during treatment by Dr. G.B.  
Furthermore, in a May 2001 letter, Dr. G.B. stated that the 
Veteran had asymmetric tinnitus involving the right ear and 
sensorineural hearing loss in both ears.  

Although service treatment records show that on examination 
in September 1970, December 1976 and December 1982, the 
Veteran reported having surgery to repair a perforated right 
eardrum at the age of thirty-one; the records are negative 
for evidence of hearing loss during the Veteran's first or 
second periods of active service or during his reserve 
service.  However, the Veteran's DD-214's show that he served 
as an Electric Power Production Technician and that he was a 
First Class Airman, and the Veteran also reports noise 
exposure during service.  Therefore, the Board finds that in 
light of the Veteran's contentions and the circumstances of 
his service, he should be afforded a VA examination to 
determine the etiology of any current hearing loss. 

An examination and opinion is needed to determine whether the 
Veteran's currently diagnosed hypertension was incurred 
during his active military duty.  38 U.S.C.A. § 5103A(d) 
(West 2002).

The Board also notes that there is no indication in the 
record of when the Veteran was on active duty for training.  
As the Veteran is entitled to service connection for injuries 
or diseases incurred during active duty and active duty for 
training (ACDUTRA), his periods of ACDUTRA need to be 
verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of 
service on ACDUTRA.

2.  Afford the Veteran a VA examination to 
determine the etiology of his current 
obstructive sleep apnea.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
obstructive sleep apnea is related to a 
disease or injury in service or ACDUTRA, 
or had its onset in service or ACDUTRA.  
In this regard the Veteran has reported 
sleep problems beginning in service.

The examiner should review the claims 
folder and provide a rationale for the 
opinion.  The examiner is advised that the 
Veteran is competent to report injuries 
and symptoms and that his reports must be 
considered in formulating the requested 
opinions.

4.  Afford the Veteran a VA examination to 
determine the etiology of his current 
bilateral skin condition of the feet.  The 
examiner should provide an opinion as to 
whether the Veteran's any current skin 
condition of the feet is at least as 
likely as not related to a disease or 
injury in service or ACDUTRA.

The examiner should also provide an 
opinion as to whether athletes feet 
clearly and unmistakably pre-existed the 
second period of active service in 1991 
and was not aggravated in that period of 
service (i.e. there was no increase in 
underlying disability).  

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

5.  Afford the Veteran a VA audiology 
examination to determine the etiology of 
any current hearing loss.  The examiner 
should review the claims folder.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's currently diagnosed 
hearing loss is the result of noise 
exposure or other injury or disease in 
active service or ACDUTRA.  

A rationale should be given for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

6.  If the benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued.  The case should 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

